Citation Nr: 0520004	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pilonidal cysts.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty for training from June 1971 
to November 1971, and active duty from December 1971 to 
September 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
pilonidal cysts was denied by an unappealed rating decision 
dated in August 1982.

2.  Additional evidence received subsequent to the 1982 
rating decision raises a reasonable possibility of 
substantiating the claim.

3.  Hidradenitis suppurativa was first shown on active duty 
for training in October 1971, manifested by a pilonidal cyst.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for pilonidal cysts, is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).

2.  Hidradenitis suppurativa, as manifested by pilonidal 
cysts, was incurred in active military service.  38 U.S.C.A. 
§§ 101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen a Prior Final Decision

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Based on the 
decision herein, to the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
that error to be harmless.  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Additionally, 38 U.S.C.A. § 1153 (West 
2002) provides that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  

Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  A recent amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2004).  The veteran's claim to reopen the issue 
of entitlement to service connection for pilonidal cysts was 
received in March 2002.  Therefore, the current, amended 
regulation applies.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  "New" evidence is that which 
is neither cumulative nor redundant.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In order to be "material," the 
evidence must be probative as to an element that was a 
specified basis of the prior final disallowance.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

The RO denied service connection for pilonidal cysts in 
August 1982, and the veteran was notified of that decision.  
He did not appeal the denial, and therefore, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The matter 
under consideration in this case at that time was whether 
pilonidal cysts were related to his active military service.  
The evidence of record at the time of the August 1982 Board 
decision relevant to the veteran's claim for service 
connection included his service medical records, DD-214 for 
the period of December 1971 to September 1973, and a January 
1982 VA medical examination report.  The RO found that 
although a pilonidal cyst was identified during reserve duty, 
this was prior to the veteran's entry into active military 
service.  They found that the pilonidal cyst existed prior to 
active military service and was not aggravated therein.  
Accordingly, in order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the August 
1982 rating decision that is relevant to, and probative of, 
the issue of whether pilonidal cysts preexisted active 
military service or were incurred therein.  

The additional evidence added to the record since the August 
1982 rating decision included private medical records from 
December 1977 to August 2002, a VA medical examination report 
from March 2003, and service personnel records from May 1971 
to September 1973.  

The Board finds that the service personnel records are both 
new and material, as they show that from June 1971 to 
November 1971, the veteran served on active duty for 
training.  Under the provisions of 38 U.S.C.A. § 101(24)(B), 
a disability that begins during active duty for training is 
eligible for compensation for service connection purposes.  
Accordingly, it is neither cumulative nor redundant, it is 
probative to the issue of whether pilonidal cysts preexisted 
active military service or were incurred therein, and raises 
a reasonable possibility of substantiating the veteran's 
claim of entitlement to service connection for pilonidal 
cysts.  Accordingly, the claim of entitlement to service 
connection for pilonidal cysts is reopened.  

II.  Service Connection

The veteran's service medical records reveal that upon 
service entrance examination into active duty for training in 
January 1971, the veteran reported a history of "boils."  
The physical examination revealed a scar on the right arm and 
left leg, and a keloid on the chest.  A pilonidal cyst was 
not found.  In October 1971, the veteran reported cysts on 
his back.  The physical examination found tender areas at the 
base of the spine.  The impression was rule out "[i]mpending 
[p]ilonidal [c]ysts vs [s]kin [b]oil."  Two weeks later, the 
veteran again reported cysts on the base of his spine.  It 
was noted that the veteran had a history of recurring cysts.  
The physical examination found a 2 x 2 centimeter pilonidal 
cyst with 2 overlying sinus tracts.  The veteran was referred 
for a surgical consult.  The veteran stated that he wished to 
delay the surgery.  The veteran's examination upon release 
from active duty for training in November 1971, did not 
report a pilonidal cyst.  

Thereafter, the veteran complained of a pilonidal cyst in 
January 1972.  He was referred to the surgical clinic.  In 
February 1972, the pilonidal cyst was surgically excised and 
closed, and there were no complications.  The veteran's 
service separation examination dated in August 1973, found no 
evidence of skin abnormality.  The veteran marked a history 
of "tumor, growth, cysts, cancer" and the examiner 
elaborated by noting "various skin cysts."

Subsequent to service, a summary record of treatment for the 
period from December 1977 to April 1981 shows the veteran 
underwent surgery to remove pilonidal cysts in December 1977 
and October 1980.  An October 1980 private medical record 
details the second surgery, revealing that a lipoma of the 
right posterior pelvis was surgically removed, and was found 
to be a tumor comprised of well-differentiated adipose 
tissue.

A January 1982 VA skin disorders examination revealed the 
veteran's history of pilonidal cysts.  At that time, the 
veteran reported numbness in the immediate area of the 
surgical scar, but extreme sensitivity around it, especially 
after prolonged sitting.  The veteran complained that he 
tried to go to school but sitting in the class caused an 
increase in his pain.  The physical examination revealed a 
surgical scar on his lower mid-back, which was well healed, 
slightly tender, and had no discharge.  The diagnosis was 
status postoperative pilonidal cystectomy, with complaint of 
painful operative site.

A December 1998 private medical postoperative record reveals 
the veteran had an excision of pilonidal sinuses with 
marsupialization of the pilonidal tract.  It was noted that 
the veteran had recurrent pilonidal disease, and was a 
repeated patient for the excision of recurrent sinuses.  The 
pathologic diagnosis was "pilonidal cyst; chronic 
inflammation."

A March 2003 VA skin disorders examination revealed the 
veteran's history of pilonidal cysts.  The physical 
examination revealed a well healed, vertically oriented, 
surgical incision scar in the intergluteal cleft area of a 
hypertrophic nature, but it was not tender to palpitation, 
nor was there evidence of sinus tract formation, drainage, 
bleeding, or regional or local lymphadenopathy.  After 
reviewing the veteran's claims file, the examiner's diagnosis 
was hidradenitis suppurativa, which he stated was the same 
condition that caused the veteran's pilonidal cyst while in 
active military service in 1971.  He concluded that the 
veteran's hidradenitis suppurativa was likely to be a 
lifelong condition with periodic flare-ups.

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§ 3.303.  

As to the issue of presumption of sound condition, the United 
States Code holds that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).  The burden is on 
VA to rebut the presumption of sound condition upon induction 
by clear and unmistakable evidence showing that the disorder 
existed prior to service and was not aggravated in service.  

In this case, the veteran's service entrance examination in 
January 1971 did not find pilonidal cysts or hidradenitis 
suppurativa at the time of entry into active military 
service.  Although the accompanying medical self-
questionnaire noted "boils," history provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
As the evidence discussed above does not satisfy the 
requirement that there be "clear and unmistakable evidence" 
showing that the order preexisted service, the veteran is 
presumed to have been of sound condition when he entered 
military service for active duty for training.

The weight of the objective evidence of record supports a 
finding that the veteran's skin condition was incurred in 
service.  The first objective medical evidence of the 
veteran's skin disorder is dated in October 1971, during the 
veteran's period of active duty for training.  As previously 
discussed, this qualifies as active service for the purposes 
of service connection, because it is a disease or injury 
"incurred or aggravated in the line of duty."  38 U.S.C.A. 
§ 101(24)(B).  The first objective evidence of record of 
pilonidal cysts occurred in October 1971, five months into a 
six-month period of active duty for training.

Further, the veteran has a current diagnosis of hidradenitis 
suppurativa, as manifested by pilonidal cysts.  Although, as 
stated in the May 2003 rating decision, there is no objective 
medical evidence that the veteran experienced a pilonidal 
cyst after 1998, the nature of the veteran's hidradenitis 
suppurativa has been noted as a life-long disorder manifested 
by periodic flare-ups.  The VA examining physician in 2003 
stated that the veteran's chronic pilonidal cysts were a 
manifestation of his hidradenitis suppurativa, the condition 
that first manifested during service, thereby relating the 
veteran's current condition to the pilonidal cyst first shown 
in service.  


All elements of the criteria for service connection being 
met, service connection for hidradenitis suppurativa, as 
manifested by pilonidal cysts, is warranted.


ORDER

Service connection for hidradenitis suppurativa, as 
manifested by pilonidal cysts, is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


